H. Brown, J.,
dissenting. Because I believe the conditions imposed on appellee’s probation to be unreasonable, though well-intentioned, I dissent.
The purpose of probation is to provide the offender an opportunity to rehabilitate himself under the guidance and supervision of the criminal justice system. 3 LaFave & Israel, Criminal Procedure (1984) 141, Section 25.3(a) (quoting Roberts v. United States [1943], 320 U.S. 264, 272).
In furtherance of this goal, Ohio courts enjoy broad discretion in fashioning reasonable conditions of probation. R.C. 2951.02(C); Leggette, An Introduction to Conditions of Probation in Ohio (1980), 9 Cap. U.L. Rev. 639, 656. To be valid, conditions of probation must be reasonably related to the offense involved, the rehabilitation of the defendant, or the protection of the public. LaFave & Israel, supra, at 146, Section 25.3(c). Conversely, “[a] condition of probation which (1) has no relationship to the crime of which the offender was convicted, (2) relates to conduct which is not in itself criminal, and (3) requires or forbids conduct which is not reasonably related to the [sic] future criminality or does not serve the statutory ends of probation is invalid.” State v. Livingston (1976), 53 Ohio App. 2d 195, 197, 7 O.O. 3d 258, 259, 372 N.E. 2d 1335, 1337.
Clearly, the court should impose probation conditions which are designed to protect the public and prevent appellee from repeating his crime. In fact, it would have been well within the trial court’s discretion to have refused probation in this case. It can be argued that appellee was fortunate to obtain *56probation. However, if probation is granted, the conditions attached thereto must be reasonable and capable of enforcement.
The trial court required appellee, as a condition of probation, to “have no association or communication, direct or indirect, with anyone under the age of eighteen (18) years not a member of his immediate family.” (Emphasis added.) If appellee obeys the command of this language, he will not be able to function in society.
To give just two examples, teenagers are often employed in fast-food restaurants, and most newspaper home delivery is performed by minors. Under the literal terms of his probation, appellee may not order a hamburger from a sixteen-year-old, or pay a twelve-year-old for this month’s newspaper delivery, since these activities would require direct communication with persons under eighteen. Indeed, appellee could not take a job in any business where teenagers might be fellow employees or customers. He could not go to church. Because the probation condition reaches conduct which is not reasonably related to the risk of future criminality, it is unreasonable. See State v. Maynard (1988), 47 Ohio App. 3d 76, 547 N.E. 2d 409; Livingston, supra, at 197, 7 O.O. 3d at 259, 372 N.E. 2d at 1337.
Presumably the intent of the trial court was not to force appellee to live as a hermit, but to protect the public and encourage appellee’s rehabilitation by minimizing the risk that appellee will repeat his offense.2 Like the majority, I would expect that both appellee and his probation officer understand this, and that the probation officer will not treat normal daily contact with paperboys, hamburger order takers and the church congregation as a probation violation. However, the sentencing court did not specify where the limits of permissible interaction lie. Appellee and his probation officer will have to guess at what will be enforced and what will be overlooked.3 I disagree with such a slovenly approach to law enforcement. Conditions on a probation should be clearly stated and firmly enforced. There should be no temptation for appellee to test his limits, or for the probation officer to fall into a pattern of arbitrary enforcement.
The majority attempts to save the condition of probation which is before us by making a “rational interpretation.” The majority says:
“Courts imposing conditions on probation are not expected to define with specificity the probationer’s behavior in all possible circumstances. Rather, the conditions must be clear enough to notify the probationer of the conduct expected of him, with the understanding that the court will act reasonably at a revocation hearing, aware of the practicalities and fundamental goals of probation. There has been no showing that the condition imposed by the trial court in this case *57would be unreasonably enforced against Jones.” (Emphasis added.)
The majority finds that the order before us is clear enough to notify appellee of the conduct expected of him. It does not. The order bars all contact with anyone under the age of eighteen. It gives absolutely no guidance as to what types of contact are permitted and what types are precluded.
The sentencing court imposed a condition which it should have known could not be enforced according to its terms. In effect, the court is saying something it does not really mean. This should never happen. If criminal sanctions are to be persuasive as moral communications, the courts imposing them must be seen as “respected and trusted agents.” Górecki, A Theory of Criminal Justice (1979) 23. When the court says something it does not really mean, this undermines society’s respect and trust, and encourages offenders and potential offenders not to take the legal system seriously.
It would be better for all concerned — appellee, the probation officer who will supervise appellee, and the public — if the court below had imposed meaningful conditions on the probation such as, for example, a prohibition on unsupervised social contact with persons under age eighteen. Accordingly, I would affirm the court of appeals and remand the case for resentencing.
Moyer, C.J., and Resnick, J., concur in the foregoing dissenting opinion.

 It is a mandatory condition of all probation that the probationer must abide by the law. R.C. 2951.02(C). Obviously, if appellee were to “associate” with minors in the manner which led to his arrest and conviction in the instant case, this would constitute a violation of his probation even if there were no other conditions imposed. We are concerned here with what other conduct is or is not prohibited by the conditions of probation.


 Further, unless appellee’s probation officer is willing to maintain twenty-four-hour surveillance on appellee, literal enforcement of this condition is impossible.